442 Mich. 620 (1993)
502 N.W.2d 197
MANER
v.
FORD MOTOR COMPANY
KANALOS
v.
GENERAL MOTORS CORPORATION
Docket Nos. 95202, 95203.
Supreme Court of Michigan.
Decided June 30, 1993.
John M. Thomas and Anthony P. Marchese, Jr.; Conklin, Benham, Ducey, Listman & Chuhran, P.C., of counsel (by Martin L. Critchell), for defendant Ford Motor Company.
Conklin, Benham, Ducey, Listman & Chuhran, P.C. (by Martin L. Critchell), for defendant General Motors Corporation.
MEMORANDUM OPINION.
These are workers' compensation cases in which disabled employees are being paid benefits under the act.[1] Because other employment-related benefits have been paid to the plaintiffs, the defendant employers wish to reduce the workers' compensation benefits by a corresponding amount.
These cases principally concern MCL 418.811; MSA 17.237(811) and MCL 418.821; MSA 17.237(821).[2] Section 811 provides that, with certain statutory exceptions, "benefits derived from any other source than those paid or caused to be paid by the employer as provided in this act" shall not "be considered in fixing the compensation under this act...." Section 821 permits benefits to be assigned where, in effect, an injured employee has received from a health insurer an advance on expected workers' compensation benefits.
These cases have been decided in a comprehensive and well-written special-panel[3] decision of the Court of Appeals. 196 Mich App 470; 493 NW2d 909 (1992). We affirm the judgments of the Court of Appeals, and we adopt its opinion.
*623 We emphasize, as did the Court of Appeals, that when a dispute of this sort is being litigated, the parties should present clear proof regarding the nature, source, and amount of the payments, as well as any individual or collective agreements regarding the terms of the payments.[4] 196 Mich App 478-479.
For the reasons stated by the Court of Appeals, we affirm the Court's judgments. MCR 7.302(F)(1).
CAVANAGH, C.J., and LEVIN, BRICKLEY, BOYLE, and MALLETT, JJ., concurred.
GRIFFIN, J. (dissenting).
These consolidated appeals present the question whether certain interim disability and wage-replacement benefits, paid or caused to be paid by an employer to a disabled employee while his claim for workers' compensation is pending, may be credited against the employer's obligation when workers' compensation is later awarded.
Today our Court answers this question in peremptory fashion by adopting an opinion of a special panel of the Court of Appeals that provides little in the way of analysis or reasoning except to assert that the controlling provision, § 811 of the Workers' Disability Compensation Act, MCL 418.811; MSA 17.237(811), is written in "clear language" and, presumably, is therefore unambiguous. *624 196 Mich App 470, 489; 493 NW2d 909 (1992). Because the language of § 811 is ambiguous, and I am concerned that the interpretation adopted by the Court today may undercut important public policy goals of the WDCA,[*] I must dissent. I would grant leave to appeal.
Where, as here, the Legislature's intent is in doubt, this Court should at least consider a construction of the statute that encourages employers to help workers "weather the storm" while their compensation claims are pending, rather than a construction that penalizes and discourages employer-financed wage replacement programs. See Gilroy v General Motors Corp (After Remand), 438 Mich 330, 337; 475 NW2d 271 (1991).
Moreover, as Justice WILLIAMS stated in Stanley v Hinchliffe & Kenner, 395 Mich 645, 657, n 15; 238 NW2d 13 (1976), "[d]ouble recovery is repugnant to the very principles of workmen's compensation." There he quoted with approval:
"To allow double recovery is contrary to one of the fundamental principles of workmen's compensation, in that if the employee were to receive more compensation while disabled than while working, the temptation to malinger and prolong his period of disability would be unwisely increased." 1 Schneider, Workmen's Compensation, § 160, p 470.
See also Thick v Lapeer Metal Products, 419 Mich 342, 347; 353 NW2d 464 (1984). In Stanley, this Court not only found § 811 to be ambiguous, but we rejected an interpretation that would have resulted in double recovery.
"Peremptory disposition, without plenary consideration, full briefing, oral argument, and an opportunity *625 for the profession to file briefs as amici curiae, should be reserved for cases in which the law is settled and factual assessment is not required." People v Hunt, 442 Mich 359, 366; 501 NW2d 151 (1993) (LEVIN, J., dissenting).
RILEY, J., concurred with GRIFFIN, J.
NOTES
[1]  Workers' Disability Compensation Act, 1969 PA 317, as amended, MCL 418.101 et seq.; MSA 17.237(101) et seq.
[2]  The plaintiffs were injured before the enactment of MCL 418.354; MSA 17.237(354), which was added by 1981 PA 203.
[3]  Administrative Order No. 1990-6, 436 Mich lxxxiv; Administrative Order No. 1991-11, 439 Mich cxliv.
[4]  The concurring judges in the Court of Appeals wrote to emphasize that these cases involve pre-1982 injuries, and that benefits paid for injuries occurring after March 31, 1982, are subject to coordination under MCL 418.354; MSA 17.237(354). 196 Mich App 490. In Franks v White Pine Copper Div, 422 Mich 636, 660-664, 375 NW2d 715 (1985), reh den 424 Mich 1202 (1985), we explained that an employer may so coordinate benefits without prior administrative approval. However, if a dispute, regarding coordination or other adjustment due to alternative payments, is taken to a so-called Rule V hearing (1984 AACS, R 408.35), the parties, by stipulation or through testimony and exhibits, need to present the magistrate with the information necessary to determine the question.
[*]  1969 PA 317, as amended, MCL 418.101 et seq.; MSA 17.237(101) et seq.